Citation Nr: 0843727	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative disc disease (DDD) of the 
cervical and lumbar spine.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for impotency, to include as due to service-
connected residuals of left varicocelectomy.

3.  Entitlement to service connection for a urinary tract 
infection (UTI) and incontinence, to include as due to 
service-connected residuals of left varicocelectomy.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to service-connected 
residuals of left varicocelectomy.




REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in February 2006.  A 
transcript of that proceeding has been associated with the 
veteran's claims file.

The Board previously remanded these claims in June 2004 and 
August 2007 for additional evidentiary development.

With regard to the veteran's petition to reopen his claims of 
entitlement to service connection for DDD of the cervical and 
lumbar spine and impotency, to establish jurisdiction over 
these issues, the Board must first consider whether new and 
material evidence has been submitted to reopen the claims.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
and VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has not been submitted to 
reopen the claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for DDD of the cervical and lumbar spine 
in November 2000; the veteran was properly informed of the 
adverse decision and his appellate rights; and he did not 
appeal.

2.  Evidence received since the November 2000 Board decision 
that denied the veteran's claim of entitlement to service 
connection for DDD of the cervical and lumbar spine does not 
raise a reasonable possibility of substantiating the claim.

3.  The RO denied the veteran's claim of entitlement to 
service connection for impotency in April 1999; the veteran 
was properly informed of the adverse decision and his 
appellate rights; and he did not appeal.

4.  Evidence received since the April 1999 RO decision that 
denied the veteran's claim of entitlement to service 
connection for impotency does not raise a reasonable 
possibility of substantiating the claim.

5.  The preponderance of the evidence is against a finding 
that the veteran's UTIs and incontinence are the result of a 
disease or injury in service, including as due to a service-
connected disability.

6.  The preponderance of the evidence is against a finding 
that the veteran's acquired psychiatric disorder, to include 
nervousness, anxiety and dysthymia, is the result of a 
disease or injury in service, including as due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for DDD of the cervical and lumbar spine 
are not met, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
20.1100 (2008).

2.  The criteria for reopening the claim of entitlement to 
service connection for impotency are not met, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156, 20.1100 (2008).

3.  UTIs and incontinence were not incurred in or aggravated 
by the veteran's active duty service and are not secondary to 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

4.  An acquired psychiatric disorder, to include nervousness, 
anxiety and dysthymia, was not incurred in or aggravated by 
the veteran's active duty service and are not secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008); see Allen, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the veteran be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  

Prior to initial adjudication of the veteran's claims, 
letters dated in February 2003, March 2003 and April 2003 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Board notes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letters informed 
the veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

The February 2003, March 2003, April 2003, July 2004 and 
February 2005 letters provided notice of the elements of new 
and material evidence; however, the reasons for the prior 
denials were not provided.  A subsequent letter in August 
2007 provided notice of the reasons for the prior final 
denials.  Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in August 2007, he was provided time to 
respond with additional argument and evidence, the claims 
were readjudicated and additional supplemental statements of 
the case were provided to the veteran in January 2008 and 
March 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The criteria of Kent are satisfied.  See Kent, 
supra.  

The Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for UTI and incontinence as well as an acquired 
psychiatric disorder.  The Board has also determined that new 
and material evidence has not been submitted for the claims 
of entitlement to service connection for DDD of the cervical 
and lumbar spine as well as for impotency and reopening is 
not warranted.  Any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In fact, in a statement dated in 
September 2007, the veteran indicated that no other medical 
records were outstanding.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2008).  The veteran was not afforded examinations in 
association with his petitions to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on these claims.  Accordingly, there is no 
duty to provide an examination and no error exists.  Id.

The veteran was afforded a VA medical examination in 
September 2002 to obtain opinions as to whether his UTI, 
incontinence and psychiatric disorder could be directly 
attributed to service.  Further examination or opinion is not 
needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2008).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The April 1999 RO 
decision and November 2000 Board decision that denied the 
veteran's claims are final and may not be reopened in the 
absence of new and material evidence.  See 38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence requires that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and defines material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a) (2008).  The credibility of the evidence is 
presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

The veteran filed his original claims of entitlement to 
service connection for DDD of the cervical and lumbar spine 
in November 1997 and for impotency in September 1998, which 
were denied by rating decisions issued in July 1998 and April 
1999, respectively.  The veteran's claim for DDD was 
ultimately denied by the Board in November 2000.  The veteran 
did not appeal these claims and they became final.  

The November 2000 Board decision denied the veteran's claim 
of entitlement to service connection for DDD of the cervical 
and lumbar spine, determining that the injuries the veteran 
suffered in service were acute and transitory.  There was no 
medical nexus of record connecting the veteran's current back 
problems with his time in service, in addition to the fact 
that there were numerous intercurrent injuries following the 
veteran's discharge from service.  For evidence to be new and 
material in this matter, (i.e., relating to an unestablished 
fact necessary to substantiate the claim, and raising a 
reasonable possibility of substantiating the claim), it would 
have to tend to show that the veteran's current spine 
disabilities are related to his injury in service.

The April 1999 rating decision denied the veteran's claim of 
entitlement to service connection for impotence, determining 
that the veteran did not complain of or receive treatment for 
impotency during his time in service, nor did the medical 
evidence support a medical nexus between service and his 
current impotence.  For the evidence to be new and material, 
(i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to tend to show 
that the veteran's current impotency is related to service or 
secondary to a service-connected disability.

In the current attempt to reopen the claims, the RO received: 
the veteran's treatment records from the VA Medical Center 
(VAMC) in Louisville, Kentucky dated September 1982 through 
December 2007; private treatment records from Spine Surgery, 
P.S.C., dated in 1997; and private treatment records from 
Pain Management Center of Kentucky, dated in 1997.  See 
38 C.F.R. § 3.156 (2008).  

This "new" evidence is not material, however.  The newly 
received evidence does not contain a medical nexus relating 
the veteran's current DDD of the cervical and lumbar spine or 
his impotency to service.  There are no further records 
identified by the veteran available to satisfy this 
necessity.  As such, the Board concludes that the petition is 
denied given the absence of new and material evidence to 
reopen the claims. 

The Board finds that the evidence received since April 1999 
and November 2000 does not raise a reasonable possibility of 
substantiating the claims.  Therefore, the evidence is not 
material.  The petition to reopen the veteran's claims for 
service connection for DDD of the cervical and lumbar spine 
and impotency are denied.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2008).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.

The veteran alleges that he currently suffers from UTIs, 
bladder incontinence and an acquired psychiatric disorder 
that are the result of his time in service, or secondary to 
his in-service varicocele repair.  After a thorough review of 
the evidence, the Board finds that the evidence of record 
does not support the veteran's claims on any theory of 
entitlement.

Service connection has previously been established for left 
varicocele, status post varicocelectomy.

The Board notes that the veteran has submitted medical 
evidence that he currently suffers from UTIs, bladder 
incontinence and multiple psychiatric disorders.  See 
Hickson, supra.  

Review of the veteran's service treatment records is 
completely negative for any complaints of or treatment for 
UTIs, bladder incontinence or mental health problems.  Upon 
entry into service, all of the veteran's systems were noted 
as normal.  See Standard Form (SF) 88, entrance examination 
report, July 15, 1977.  The veteran indicated that he was in 
good health and taking no medications.  He specifically 
stated that he did not suffer from frequent or painful 
urination and had no psychiatric complaints.  See SF 93, 
entrance examination report, July 15, 1977.  In November 
1978, the veteran suffered a fall, resulting in sharp pain in 
his lower back and his left testicle was noted as edematous.  
See service treatment record, November 11, 1978.  In 
September 1980, the veteran underwent a left varicocelectomy.  
See service treatment record, operative report, September 22, 
1980.  Upon separation from active duty service, the 
veteran's genitourinary system and psychiatric state were 
noted as normal and the examiner concluded that the veteran 
did not suffer from any current medical problems.  See SF 88, 
separation examination report, August 6, 1981.

The Board notes that the veteran has been diagnosed with 
anxiety and nervousness.  See VAMC treatment records, October 
22, 1982.  He was later diagnosed with dysthymia.  See VAMC 
treatment records, March 13, 2000.  Of note is the private 
medical record dated in June 1997, wherein the veteran was 
diagnosed with moderate to severe anxiety and depression with 
overlying agitation and anger.  This was considered a 
probable exacerbation of psychological symptoms to gain 
attention of the services at the hospital.  See private 
treatment record, Caritas Medical Center, June 10, 1997.  He 
was also diagnosed with a possible UTI, status post 
transurethral incision.  See VAMC treatment note, May 7, 
1983.  Later, he was diagnosed with another UTI in July 1983.  
See VAMC treatment record, July 15, 1983.  The veteran 
complained of incontinence in December 1995.  See VAMC 
treatment record, December 15, 1995.  In 1997, the veteran 
again complained of intermittent problems with urinary 
incontinence.  See private treatment records, Caritas Medical 
Center, June 10, 1997.

In February 2002, the veteran was seen at the VAMC.  He 
stated that he suffered from urinary incontinence since the 
1970's, due to a back injury and varicocele repair.  See VAMC 
treatment record, February 8, 2002.  It is clear that the 
examiner was merely transcribing the statement provided by 
the veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  Additionally, the examiner noted that the 
veteran's urinary incontinence could be secondary to an 
obstruction.  The veteran's prostate was noted as enlarged 
upon examination.  

The veteran was afforded a VA genitourinary examination in 
February 1999.  The veteran reported incontinence every two 
to three weeks and frequent urinary tract infections.  See VA 
genitourinary examination report, February 17, 1999.  The 
July 2001 VA genitourinary examination report noted continued 
complaints of UTIs, at least one or two times per month.  See 
VA genitourinary examination report, July 23, 2001.  The 
September 2002 VA genitourinary examination report noted the 
veteran's complaints that he had a long history of difficulty 
holding his urine since he fell off a ladder on an aircraft 
carrier in service.  He reported UTIs every three to four 
months and was diagnosed with bladder incontinence.  See VA 
genitourinary examination report, September 27, 2002.  None 
of the genitourinary examinations afforded the veteran 
provided a medical nexus between the veteran's current UTIs 
and incontinence and any event in service or the veteran's 
service-connected left varicocelectomy.  Additionally, the 
September 2002 VA examination also noted that depression was 
not likely related to the veteran's history of a left 
varicocelectomy, but rather to his chronic back pain, 
financial and interpersonal stressors.  Id; see also Allen, 
supra.

With respect to the veteran's contentions that he has 
experienced UTIs, incontinence and psychiatric disorders 
since service, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the veteran's lay statements in the present case 
are outweighed by the negative service records, post-service 
treatment records (suggesting an enlarged prostate as a 
possible reason for the veteran's incontinence and providing 
a negative medical nexus for depression), and the negative VA 
medical opinions cited above.  

The only remaining evidence in support of the veteran's 
claims is lay statements alleging that his current UTIs, 
incontinence and acquired psychiatric disorder are the result 
of service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Although the veteran has established that he currently 
suffers from UTIs, incontinence and psychiatric disorders, 
the evidence of record does not support a finding that these 
conditions are the result of his time in service or due to a 
service-connected disability.  The veteran's claims fail 
based on lack of medical nexus.  See Hickson, Allen, supra.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  


ORDER

The application to reopen the claim of entitlement to service 
connection for DDD of the cervical and lumbar spine is 
denied.

The application to reopen the claim of entitlement to service 
connection for impotency, to include as due to service-
connected residuals of left varicocelectomy, is denied.

Entitlement to service connection for a urinary tract 
infection and incontinence, to include as due to service-
connected residuals of left varicocelectomy, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to service-connected residuals of 
left varicocelectomy, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


